Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, it is unclear if “the cooling material” as claimed is the same as “the liquid cooling material” as claimed in claim 9.  Furthermore, it appears that the limitations claimed in claim 13 is a duplication of what is being claimed in claim 9.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,3-6, 9-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sanders-Luckman et al. (US 2011/0174237).
For claim 1, Sanders-Luckman et al. teach a vest for providing cooling temperatures to a dog, including:

b.    a chest portion (34,36A,36B) in communication with the elongated body portion, such that the chest portion and the elongated body portion form an opening for inserting a dog's head therethrough,
c.    a cooling agent pocket (36A,36B) affixed to an external surface of the chest portion, the cooling agent pocket being affixed on a first end of the chest portion in proximity to the dog's chest, and wherein the cooling agent pocket is configured to receiving a cooling agent therein, such that the cooling agent may be placed in proximity to the dog's chest.

For claims 4, 10 and 15, Sanders-Luckman et al. teach an elongated strap (126,116A,116B,146,316,350,346) affixed to the elongated body portion and the chest portion, such that the elongated strap, elongated body portion and the chest portion form a foreleg opening for insertion of a dog's foreleg.
For claims 5 and 16, Sanders-Luckman et al. teach wherein the elongated strap includes adjustable means (see [0034] and [0038] for example) for adjusting the area of the foreleg opening.
For claims 6, 12 and 17, Sanders-Luckman et al. teach wherein the elongated strap is adjustable (see [0034] and [0038] for example).
For claim 9, Sanders-Luckman et al. teach a vest for providing cooling temperatures to a dog, including:
a.    a ring (16) of material for encircling a dog's neck,
b.    an elongated body portion (28) sized for covering a substantial portion of a dog's back, wherein the elongated body portion is adjacent to the ring of material, the elongated body portion further covering a portion of the dog from the neck to the loin, wherein the elongated body portion is comprised of at least a first layer of material (30), and a second layer of material (28), 
c.    a chest portion (34,36A,36B) in communication with the ring of material, wherein the chest portion includes a cooling agent pocket for including a cooling material,
d. a cooling material (36A,36B) for inserting into the chest portion pocket.
For claim 11, Sanders-Luckman et al. teach wherein the restraining strap (126,116A,116B,146,316,350,346) is comprised of elastic material (implicit).

For claim 14, Sanders-Luckman et al. teach a vest for providing cooling temperatures to a dog, including:
a.    a ring (16) of material for encircling a dog's neck,

c.    a chest portion (34,36A,36B) in communication with the ring of material, wherein the chest portion includes a cooling agent pocket for including a cooling material,
d.    a cooling material (36A,36B) for inserting into the chest portion pocket,
wherein the first layer of material is configured to receive the cooling material, and wherein the first layer of material is chosen according to the cooling material received and the liquid absorption coefficient of the material relative to the liquid cooling material (see explanation above in claims 1 and 9).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders-Luckman et al. (US 2011/0174237) in view of Hill (US 2018/0139929).
For claims 7 and 18, as described above, Sanders-Luckman et al. disclose most of the claimed invention except for mentioning an elongated reflective strip affixed to one side of the elongated body portion.
Hill teaches that it is old and well known in the art to provide reflective strip on pet garments in order to deflect heat from sunlight (see [0004]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of Sanders-Luckman et al. so as to include the use of .
	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders-Luckman et al. (US 2011/0174237) in view of Beeghly et al. (US 5537954).
For claims 8 and 19, as described above, Sanders-Luckman et al. disclose most of the claimed invention except for mentioning an accessory pocket affixed to the chest portion, the accessory pocket being positioned on a second end of the chest portion.
Beeghly et al. teach that it is old and well known in the art to provide accessory pockets (14,21,20,22,34) on pet garments for the purpose of storage necessary items.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of Sanders-Luckman et al. so as to include the use of accessory pockets, in a similar manner as taught in Hill, for the purpose of storage necessary items.  
Furthermore, it is noted that Beeghly et al. teaches accessory pockets on pet garments; however, Beeghly et al.’s accessory pockets are not specifically attached to the chest portion.  However, it would have been In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive since the references (i.e., Sanders-Luckman et al. (US 2011/0174237), Hill (US 2018/0139929) and Beeghly et al. (US 5537954)) teach the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644